                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 1 of 15




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     JANE DOE,                                          Case No. 4:19-cv-07316-YGR
                                                        Plaintiff,                          ORDER GRANTING PLAINTIFF’S MOTION
                                   9
                                                                                            FOR PARTIAL SUMMARY JUDGMENT AND
                                                 v.                                         GRANTING IN PART AND DENYING IN PART
                                  10
                                                                                            DEFENDANT’S MOTION FOR PARTIAL
                                  11     UNITED BEHAVIORAL HEALTH, ET AL.,                  SUMMARY JUDGMENT
                                                        Defendants.                         Re: Dkt. Nos. 48, 53
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Jane Doe, proceeding under a pseudonym and as a representative for her minor

                                  15   son, John Doe, brings this action against defendants United Behavioral Health and United

                                  16   Healthcare Services, Inc. (collectively “United Health”). Doe maintains two causes of action

                                  17   for breach of fiduciary duty under the Employee Retirement Income Security Act (“ERISA”), 29

                                  18   U.S.C. section 1132(a)(3), against United Health in its role as a third-party administrator and

                                  19   claims administrator of an employer-funded health plan.

                                  20          Now before the Court are the following motions: (1) Doe’s motion for partial summary

                                  21   judgment (Dkt. No. 48); and (2) United Health’s motion for partial summary judgment. (Dkt. No.

                                  22   53.) The motions are fully briefed. (See also Dkt. Nos. 58, 60.) Having carefully reviewed the

                                  23   pleadings, the papers submitted on each motion, the parties’ oral arguments, and for the reasons

                                  24   set forth more fully below, the Court: GRANTS Doe’s motion for partial summary judgment, and

                                  25   GRANTS IN PART and DENIES IN PART United Health’s motion for partial summary judgment.

                                  26

                                  27

                                  28
                                            Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 2 of 15




                                   1   I.      BACKGROUND1

                                   2           The dispute in this litigation concerns an exclusion under a plan, the Wipro Limited Health

                                   3   Benefit Plan (the “Wipro Plan” or the “Plan”). The facts underlying the parties’ cross motions for

                                   4   summary judgment are not generally or materially in dispute. Importantly, for these motions, the

                                   5   Plan explicitly excludes coverage for Applied Behavior Analysis (“ABA”) and Intensive

                                   6   Behavioral Therapies (“IBT”) that would otherwise assist children with Autism Spectrum

                                   7   Disorder (“Autism” or “ASD”). The facts relevant to the instant motions are as follows:

                                   8           The Wipro Plan is sponsored and funded by Wipro Limited (“Wipro”), John Doe’s father’s

                                   9   former employer and a non-party. Wipro serves as both the Sponsor and Plan Administrator of the

                                  10   Wipro Plan. Wipro was and is solely responsible for deciding the terms of its Plan and for funding

                                  11   the Plan and benefits thereunder. Wipro alone under the terms of the Wipro Plan retains the right

                                  12   to modify, change, revise, amend or terminate the Wipro Plan at any time, for any reason, and
Northern District of California
 United States District Court




                                  13   without prior notice. The Wipro Plan is governed under ERISA. Defendant United Health is a

                                  14   third-party administrator for health benefit plans and serves as the claims administrator for the

                                  15   Wipro Plan.

                                  16           From 2017 through the end of 2019, John Doe, plaintiff’s son, was a beneficiary of the

                                  17   Wipro Plan, which is a self-funded large group, non-grandfathered commercial policy sponsored

                                  18   by Wipro. Although the Plan expressly covered Autism and ASD, from 2017 through 2019, it

                                  19   explicitly excluded coverage for “Intensive Behavioral Therapies such as Applied Behavior

                                  20   Analysis for Autism Spectrum Disorders” (the ABA/IBT exclusion).

                                  21           John Doe was diagnosed with autism, and plaintiff sought recovery for ABA costs spent on

                                  22

                                  23           1
                                                 For the good cause shown therein, the Court GRANTS the corresponding administrative
                                  24   motions to seal (Dkt. Nos. 47, 52, 57), which generally request the sealing of private health
                                       records relating to Doe’s son. See A.C. v. City of Santa Clara, No. 13–cv–03276–HSG, 2015 WL
                                  25   4076364, at *2 (N.D. Cal. July 2, 2015) (sealing medical records attached to motion for summary
                                       judgment); San Ramon Reg’l Med. Ctr., Inc. v. Principal Life Ins. Co., No. C 10–02258 SBA,
                                  26   2011 WL 89931, at *1 n.1 (N.D. Cal. Jan. 10, 2011) (sealing sua sponte medical records attached
                                       to motion to dismiss); NuCal Foods, Inc. v. Quality Egg LLC, No. CIV S–10–3105 KJM–CKD,
                                  27   2012 WL 6629573, at *5 (E.D. Cal. Dec. 19, 2012) (sealing medical information that was
                                  28   “sensitive and private”).

                                                                                         2
                                             Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 3 of 15




                                   1   his treatment. United Health denied these expenses under the ABA/IBT exclusion in 2016, and,

                                   2   more recently, in 2019. In response, plaintiff filed her initial complaint on November 7, 2019 on

                                   3   behalf of John Doe and a then proposed putative class.

                                   4            Effective January 1, 2020, the Wipro Plan no longer included the ABA/IBT exclusion and

                                   5   began covering these treatments. United Health filed a motion to dismiss the complaint on

                                   6   January 20, 2020. On February 4, 2020, John Doe’s benefits under the Wipro Plan terminated as

                                   7   his father was no longer employed by Wipro. Plaintiff then filed the operative first amended

                                   8   complaint on February 20, 2020. The Court later denied the then-pending motion to dismiss as

                                   9   moot in light of the filing of the first amended complaint.

                                  10   II.      LEGAL STANDARD
                                  11            Summary judgment is appropriate when no genuine dispute as to any material fact exists

                                  12   and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A party
Northern District of California
 United States District Court




                                  13   seeking summary judgment bears the initial burden of informing the court of the basis for its

                                  14   motion, and of identifying those portions of the pleadings, depositions, discovery responses, and

                                  15   affidavits that demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.

                                  16   Catrett, 477 U.S. 317, 323 (1986). Material facts are those that might affect the outcome of the

                                  17   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The “mere existence of some

                                  18   alleged factual dispute between the parties will not defeat an otherwise properly supported motion

                                  19   for summary judgment; the requirement is that there be no genuine issue of material fact.” Id. at

                                  20   247-48 (dispute as to a material fact is “genuine” if sufficient evidence exists for a reasonable jury

                                  21   to return a verdict for the non-moving party) (emphases in original). When deciding a summary

                                  22   judgment motion, a court must view the evidence in the light most favorable to the non-moving

                                  23   party and draw all justifiable inferences in its favor. Anderson, 477 U.S. at 255; Hunt v. City of

                                  24   Los Angeles, 638 F.3d 703, 709 (9th Cir. 2011).

                                  25            “[W]hen parties submit cross-motions for summary judgment, each motion must be

                                  26   considered on its own merits.” Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249

                                  27   F.3d 1132, 1136 (9th Cir. 2001) (alteration and internal quotation marks omitted). Thus, “[t]he

                                  28   court must rule on each party's motion on an individual and separate basis, determining, for each
                                                                                         3
                                          Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 4 of 15




                                   1   side, whether a judgment may be entered in accordance with the Rule 56 standard.” Id. (quoting

                                   2   Wright, et al., Federal Practice and Procedure § 2720, at 335-36 (3d ed. 1998)). If, however, the

                                   3   cross-motions are before the court at the same time, the court must consider the evidence proffered

                                   4   by both sets of motions before ruling on either one. Id. at 1135-36.

                                   5   III.     ANALYSIS
                                   6            United Health asserts two bases for summary judgment: First, it argues that both claims

                                   7   brought under section 1132(a)(3) fail because United Health was not a fiduciary given that it was

                                   8   not exercising a discretionary action in applying the plain language of the ABA/IBT exclusion.

                                   9   Second, United Health asserts that the ABA/IBT exclusion is not a “treatment limitation” under

                                  10   the Mental Health Parity and Addiction Equity Act (the “Parity Act”). See 29 U.S.C. § 1185a.

                                  11   With respect to this second ground, Doe brings a cross motion for partial summary judgment

                                  12   arguing that the ABA/IBT exclusion does violate the Parity Act. The Court addresses each in
Northern District of California
 United States District Court




                                  13   turn.2

                                  14            A.     Whether United Health is a Fiduciary
                                  15            United Health avers that summary judgment is appropriate because the enforcement of the

                                  16   ABA/IBT exclusion was not a discretionary act as would be required for claims for breaches of

                                  17   fiduciary duty under ERISA. More specifically, United Health argues it was not a fiduciary as to

                                  18   the enforcement of the exclusion. Said differently, as the claims administrator, not the Plan

                                  19   sponsor, United Health had no discretion but to enforce the plain written terms of the Wipro Plan,

                                  20   which explicitly excluded both ABA and IBT. Doe urges the opposite, namely that United

                                  21   Health’s enforcement of the terms of the Plan was a discretionary act, and that the Plan itself

                                  22   explicitly gives United Health discretion.

                                  23
                                                2
                                  24              The Court notes that United Health also brought the motion on the grounds that
                                       (i) declaratory relief was unavailable where Doe brought claims under section 1132(a)(3) and
                                  25   (ii) Doe otherwise lacks Article III standing to pursue such relief. In response, plaintiff advised
                                       that while she “does not concede [United Health’s] arguments about standing or the availability of
                                  26   declaratory relief,” Doe “in the interest of efficiency and to conserve resources . . . withdraws her
                                       prayer for declaratory relief.” (Dkt. No. 58 at 20.) Accordingly, in light of plaintiff’s withdrawal
                                  27   for declaratory relief, the Court GRANTS United Health’s motion for summary judgment as to
                                  28   plaintiff’s request for declaratory relief.

                                                                                         4
                                          Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 5 of 15




                                   1           In general, “[i]n every case charging breach of ERISA fiduciary duty . . . the threshold

                                   2   question is not whether the actions of some person employed to provide services under a plan

                                   3   adversely affected a plan beneficiary’s interest, but whether that person was acting as a fiduciary

                                   4   (that is, was performing a fiduciary function) when taking the action subject to the complaint.”

                                   5   Pegram v. Herdich, 530 U.S. 211, 226 (2000). Above all, “[f]iduciary status under ERISA is not

                                   6   an ‘all-or-nothing concept,’ and ‘a court must ask whether a person is a fiduciary with respect to

                                   7   the particular activity at issue.’” In re JDS Uniphase Corp. Erisa Litig., No. C 03- 04743 CW

                                   8   (WWS), 2005 WL 1662131, at *2 (N.D. Cal. July 14, 2005) (emphasis in original) (citation

                                   9   omitted). Courts consequently recognize that a party may be a fiduciary for certain discretionary

                                  10   conduct related to a plan, but not for other non-discretionary conduct alleged to violate ERISA.

                                  11   See, e.g., Wilson v. Bank of Am. Pension Plan for Legacy Companies, No. 18-CV- 07755-TSH,

                                  12   2019 WL 4479677, at *8 (N.D. Cal. Sept. 18, 2019) (dismissing breach of fiduciary duty claim
Northern District of California
 United States District Court




                                  13   because “even if” the third-party administrator defendant “was acting as a fiduciary when it did

                                  14   other things, it was not acting as a fiduciary” when it engaged in the specific act underlying the

                                  15   breach of fiduciary duty claim).

                                  16           Under Ninth Circuit authority, a court determines whether a party is a fiduciary with

                                  17   respect to actions performed under an ERISA plan in one of two ways. First, the plan instrument

                                  18   can identify the party as the “named fiduciary” for that purpose. See Depot, Inc. v. Caring for

                                  19   Montanans, Inc., 915 F.3d 643, 653-54 (9th Cir. 2019) (citing 29 U.S.C. § 1102(a)(2)). Here, the

                                  20   Wipro Plan does not identify either United Health defendant as a fiduciary, and thus, it is not a

                                  21   fiduciary under this test.

                                  22           Under the second test, a party may be a “functional” fiduciary with respect to a plan to the

                                  23   extent it (i) “exercises any discretionary authority or discretionary control respecting management

                                  24   of such plan or exercises any authority or control respecting management or disposition of its

                                  25   assets” or (ii) “has discretionary authority or discretionary responsibility in the administration” of

                                  26   the plan. Id. (quoting § 1002(21)(A)) (affirming dismissal of breach of fiduciary duty claim where

                                  27   defendants were not exercising discretion when taking the action subject to the complaint); see

                                  28   also Parker v. Bain, 68 F.3d 1131, 1139-40 (9th Cir. 1995) (“ERISA’s definition of ‘fiduciary’ is
                                                                                          5
                                          Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 6 of 15




                                   1   functional rather than formal. . . . [I]f [the party] in fact exercised any discretionary authority over

                                   2   Plan assets, then he was a fiduciary, regardless whether the Plan itself named him as such.”). By

                                   3   contrast, administrative, ministerial functions that do not involve discretionary authority or control

                                   4   are not fiduciary in nature and do not give rise to fiduciary responsibility for those actions. See

                                   5   CSA 401(K) Plan v. Pension Professionals, Inc., 195 F.3d 1135, 1138-39 (9th Cir. 1999)

                                   6   (“[T]hird-party administrators are not fiduciaries if they merely perform ministerial functions”

                                   7   unless they “step outside the scope of rendering administrative services and in fact exercise

                                   8   discretionary authority or control over the Plan.”). “A plan's characterization of a claim

                                   9   administrator's duties as ‘ministerial’ is not determinative: [a court] look[s] past the plan's

                                  10   characterization to determine what duties the administrator actually performs.” King v. Blue Cross

                                  11   and Blue Shield of Illinois, 871 F.3d 730, 745-46 (9th Cir. 2017).

                                  12          Relatedly, the Department of Labor and courts have confirmed that entities do not act in a
Northern District of California
 United States District Court




                                  13   fiduciary capacity when they perform “administrative functions for an employee benefit plan []

                                  14   within a framework of policies, interpretations, rules, practices and procedures made by other

                                  15   persons” such as the “application of rules determining eligibility for participation or benefits,”

                                  16   “[p]rocessing of claims,” and “[c]alculation of benefits.” See 29 C.F.R. § 2509.75-8, D-2; Gelardi

                                  17   v. Pertec Computer Corp., 761 F.2d 1323, 1325 (9th Cir. 1985) (claims administrator does not

                                  18   “exercise fiduciary responsibilities in the consideration of claims” if it “performs only

                                  19   administrative functions, processing claims within a framework of policies, rules, and procedures

                                  20   established by” the employer), overruled on other grounds in Cyr v. Reliance Standard Life Ins.

                                  21   Co., 642 F.3d 1202 (9th Cir. 2011); Kyle Railways, Inc. v. Pac. Admin. Servs., Inc., 990 F.2d 513,

                                  22   516 (9th Cir. 1993) (“[T]hird party administrators like Pacific are not fiduciaries under ERISA

                                  23   when they merely perform ministerial duties or process claims.”). Rather, “it is a person’s ability

                                  24   to make policy decisions outside of a pre-existing or separate framework of policies, practices and

                                  25   procedures which saddles that person with [ERISA] fiduciary liability.” Munoz v. Prudential Ins.

                                  26   Co. of Am., 633 F. Supp. 564, 568 (D. Colo. 1986).

                                  27          Here, United Health admits that it is the Wipro Plan’s claims administrator, and that

                                  28   United Health was delegated the responsibility to administer benefits under the Wipro Plan.
                                                                                          6
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 7 of 15




                                   1   However, it claims that its actions in applying the exclusion was merely an administrative task,

                                   2   and not one that allows any discretion. In sum, United Health emphasizes that it exercised no

                                   3   discretion in applying the plain language of the exclusion and had no authority to do so because

                                   4   “an administrator lacks discretion to rewrite the Plan.” Saffle v. Sierra Pac. Power Co.

                                   5   Bargaining Unit Long Term Disability Income Plan, 85 F.3d 455, 460 (9th Cir. 1996).3

                                   6          Having considered the myriad cases which determine on a case-by-case basis whether a

                                   7   defendant “was acting as a fiduciary (that is, was performing a fiduciary function) when taking the

                                   8   action subject to complaint,” United Health does not persuade. See Depot, 915 F.3d at 654

                                   9   (emphasis supplied); see also Acosta v. Brain, 910 F.3d 502, 518 (9th Cir. 2018) (noting that

                                  10   “courts must examine the conduct at issue” to determine whether it gives rise to fiduciary

                                  11   responsibility). “A benefit determination under ERISA . . . is generally a fiduciary act” and is

                                  12   “part and parcel of the ordinary fiduciary responsibilities connected to the administration of a
Northern District of California
 United States District Court




                                  13   plan.” Aetna Health Inc. v. Davila, 542 U.S. 200, 218-19 (2004); see also, id. at 220 (concluding

                                  14   that ERISA statutory scheme “strongly suggests that the ultimate decisionmaker in a plan

                                  15   regarding an award of benefits must be a fiduciary and must be acting as a fiduciary when

                                  16   determining a participant’s or beneficiary’s claim”); Pegram, 530 U.S. at 23 (“At common law,

                                  17   fiduciary duties characteristically attach to decisions about managing assets and distributing

                                  18   property to beneficiaries.”). Indeed, “[i]nsurers generally act in a fiduciary capacity . . . when

                                  19   making a discretionary determination about whether a claimant is entitled to benefits.” Depot, 915

                                  20   F.3d at 654 n.5. Thus, where an entity “has the authority to grant, deny, and review . . . claims[,

                                  21   a]ny one of these abilities would be sufficient to confer fiduciary status under ERISA.” King, 871

                                  22   F.3d at 746 (emphasis in original); see also Kyle Railways, 990 F.2d at 517-518 (“[W]e do not

                                  23   narrowly interpret the phrase ‘discretion . . . to determine claims’ to apply only to the initial

                                  24   decision to grant or deny benefits. Where the plan provides the insurer with the discretionary

                                  25   responsibility of making final claims decisions, the insurer is a fiduciary under [ERISA].” (internal

                                  26
                                              3
                                  27             Doe does not dispute that United Health has no discretion to modify or alter the terms of
                                       the Plan. (See Material Fact 9 (undisputed: “Wipro alone retains the right to modify, change,
                                  28   revise, amend or terminate the Wipro Plan at any time, for any reason, and without prior
                                       notice.”).)
                                                                                       7
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 8 of 15




                                   1   quotation marks omitted)).

                                   2           United Health undisputedly was given the authority to make benefits determination under

                                   3   the Wipro Plan and did so when rejecting Doe’s coverage for expenses incurred for her son.

                                   4   United Health’s arguments focusing solely on the application of the exclusion without regard to its

                                   5   application in Doe’s benefits determination impermissible narrows the “action” to be considered in

                                   6   the functional fiduciary analysis discussed above. Significantly, United Health cites to no

                                   7   analogous case where a court found a similar entity a non-fiduciary by hyper focusing on the

                                   8   specific application of the plain language of an exclusion in denying benefits and ignoring that an

                                   9   entity otherwise made a benefits determination that would generally confer fiduciary status on that

                                  10   entity. Indeed, United Health’s arguments ignore the second phrase of the functional fiduciary

                                  11   analysis, providing that an entity is also a fiduciary where it “exercises any authority or control

                                  12   respecting management or disposition of its assets.” Thus, the Court finds United Health’s actions
Northern District of California
 United States District Court




                                  13   with respect to denying Doe’s benefits claim is sufficient to demonstrate that it is a fiduciary.

                                  14           United Health’s argument that it lacked discretion to rewrite the plan do not compel a

                                  15   different result. While the parties provide no binding authority from the Ninth Circuit, multiple

                                  16   circuit courts agree that, in general, plan terms cannot override fiduciary duties. See, e.g., In re

                                  17   Citigroup ERISA Litig., 662 F.3d 128, 139 (2d Cir. 2011) (plan terms do not override ERISA’s

                                  18   fiduciary requirements); Eisenrich v. Minneapolis Retail Meat Cutters & Food Handlers Pension

                                  19   Plan, 574 F.3d 644, 648 (8th Cir. 2009); Laborer’s Nat’l Pension Fund v. Northern Trust

                                  20   Quantitative Advisors, Inc., 173 F.3d 313, 322 (5th Cir. 1999); Herman v. NationsBank Trust Co.,

                                  21   126 F.3d 1354, 1368-69 & n.15 (11th Cir. 1997); Coleman v. Interco Inc. Divisions’ Plans, 933

                                  22   F.2d 550, 551 (7th Cir. 1991) (“ERISA [] trumps” divergent plan language). Section 1104(a) lists

                                  23   the duties of ERISA fiduciaries, including the duty to administer plans “in accordance with the

                                  24   documents and instruments governing the plan insofar as such documents and instruments are

                                  25   consistent with the provisions of” ERISA. 29 U.S.C. § 1104(a)(1)(D) (emphasis supplied). Thus,

                                  26   the statute explicitly requires a fiduciary to apply a plan’s terms, but only if those terms do not

                                  27   violate ERISA. See, e.g., Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409, 421 (2014) (Section

                                  28   1104(a)(1)(D) “makes clear that the duty of prudence [in § 1104(a)(1)(B)] trumps the instructions
                                                                                          8
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 9 of 15




                                   1   of a plan document, such as an instruction to invest exclusively in employer stock even if financial

                                   2   goals demand the contrary.”). Here, United Health cannot hide behind the plan terms, especially

                                   3   where ERISA imposes specific and independent duties on its fiduciaries to otherwise comply with

                                   4   the provisions of ERISA.

                                   5          In sum, the Court concludes that United Health is a fiduciary sufficient for Doe to maintain

                                   6   her ERISA claims as stated in the complaint. Accordingly, the Court DENIES United Health’s

                                   7   motion for summary judgment with respect to its fiduciary status.

                                   8          B.      Application of the Parity Act
                                   9          This action raises the issue of whether the ABA/IBT Exclusion violates the Parity Act

                                  10   which provides in pertinent part:

                                  11                  (A) In general. In the case of a group health plan (or health insurance
                                                      coverage offered in connection with such a plan) that provides both
                                  12                  medical and surgical benefits and mental health or substance use
Northern District of California




                                                      disorder benefits, such plan or coverage shall ensure that –
 United States District Court




                                  13
                                                                                        ***
                                  14
                                                              (ii) the treatment limitations applicable to such mental health
                                  15                  or substance use disorder benefits are no more restrictive than the
                                                      predominant treatment limitations applied to substantially all medical
                                  16                  and surgical benefits covered by the plan . . . and there are no separate
                                                      treatment limitations that are applicable only with respect to mental
                                  17                  health or substance use disorder benefits.
                                  18   29 U.S.C. § 1185a(a)(3)(A) and (A)(ii) (emphasis supplied).

                                  19          Here, the ABA/IBT exclusion only applies to mental health disorders. It reads:

                                  20                  Mental Health/Substance Use Disorder
                                                      In addition to all other exclusions listed in this Section 8, Exclusions
                                  21                  and Limitations, the exclusions listed directly below apply to services
                                                      described under Mental Health Services, Neurobiological Disorders
                                  22                  – Austism Spectrum Disorder Services and/or Substance-Related and
                                                      Addictive Disorders Services in Section 6, Additional Coverage
                                  23                  Details.
                                                                                        ***
                                  24                  8. Intensive Behavioral Therapies such as Applied Behavior Analysis
                                                      for Autism Spectrum Disorders.
                                  25

                                  26   (PA 81-82.) On its face, the ABA/IBT exclusion creates a separate treatment limitation applicable

                                  27   only to services for a mental health condition (Autism). By doing so, the exclusion violates the

                                  28   plain terms of the Parity Act. See A.F. ex rel. Legaard v. Providence Health Plan, 35 F. Supp. 3d
                                                                                         9
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 10 of 15




                                   1   1298, 1315 (D. Or. 2014) (holding that developmental disability exclusion violated the Parity Act

                                   2   because it was “overtly applicable only to mental health conditions—specifically developmental

                                   3   disabilities—and does not apply to medical or surgical conditions”); see also Craft v. Health Care

                                   4   Service Corp., 84 F. Supp. 3d 748, 754 (N.D. Ill. 2015) (a plan’s exclusion of benefits that applies

                                   5   only to mental health conditions violates the requirement that it “must not impose treatment

                                   6   limitations on mental-health benefits that are not imposed on medical/surgical benefits”); 29

                                   7   C.F.R. 2590.712(c)(4)(iii), Example 6 (nonquantitative treatment limitation limiting eligibility for

                                   8   mental health benefits violates parity where no comparable requirement applies to

                                   9   medical/surgical benefits).

                                  10          Not only does the exclusion violate the “separate” treatment limitations in the Act, but it

                                  11   also contravenes the Parity Act by requiring “more restrictive [limitations] than the predominant

                                  12   treatment limitations applied to substantially all medical and surgical benefits[].” 29 U.S.C. §
Northern District of California
 United States District Court




                                  13   1185a(3)(A)(ii); see generally Joseph F. v. Sinclair Servs. Co., 158 F. Supp. 3d 1239, 1261-62 (D.

                                  14   Utah 2016) (explaining that the Parity Act prohibits both “separate” treatment limitations as well

                                  15   as “more restrictive” treatment limitations). The exclusion carves out and rejects from coverage a

                                  16   core treatment for Autism: ABA therapy. As Doe correctly highlights, there are no comparable

                                  17   medical/surgical exclusions in the Wipro Plan. Thus, the exclusion, which excludes coverage for

                                  18   the primary treatment modality for a mental health condition, violates the plain language of the

                                  19   statute. See also A.F., 35 F. Supp. 3d at 1307 (analyzing substantively similar state law, stating

                                  20   that “Providence cannot provide any examples of a medical condition where an exclusion was

                                  21   used to deny coverage of the primary and widely-respected medically necessary treatment for that

                                  22   medical condition” and “[b]ecause of the broad-based Developmental Disability Exclusion,

                                  23   Providence covers mental health conditions at a different level than medical Disability Exclusion,

                                  24   Providence covers mental health conditions at a different level than medical”). In sum, the

                                  25   ABA/IBT exclusion violates the Parity Act.4

                                  26
                                              4
                                  27            The Court notes that several district courts have reached similar conclusions with
                                       considering comparable policy exclusions. For example, in A.F., the United States District Court
                                  28   of Oregon was asked to determine whether a health plan’s blanket exclusion of ABA treatment for
                                       Autism under an exclusion for services related to developmental delays (the “Developmental
                                                                                        10
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 11 of 15




                                   1          Despite the foregoing, United Health advances three reasons to justify the claim that the

                                   2   ABA/IBT exclusion does not violate the Parity Act.5 None compel a different result. The Court

                                   3   addresses each.

                                   4          First, United Health cites to the provisions of the Parity Act which state that “[n]othing in

                                   5   this section shall be construed . . . as requiring a group health plan (or health insurance coverage

                                   6   offered in connection with such a plan) to provide any mental health or substance use disorder

                                   7   benefits.” 29 U.S.C. § 1185a(b)(1). Under this provision, it avers that United Health and the Plan

                                   8   are not required to provide specific mental health benefits relating to Autism.

                                   9          United Health misses the point of the Act. Courts have generally found that the provision

                                  10   means a plan can choose to provide no mental health benefits at all without violating the Parity

                                  11   Act. See, e.g., Joseph F., 158 F. Supp. 3d at 1262 (discussing 29 U.S.C. § 1185a(b)(1)).

                                  12   However, “once a plan does provide such benefits, the plan must do so on a level that is on par
Northern District of California
 United States District Court




                                  13   with the benefits it provides for medical and surgical benefits. And once provided, the Parity Act

                                  14   prohibits imposing treatment limitations applicable only to mental health benefits.” Id. Other

                                  15   courts considering similar arguments and Autism-related exclusions have reached a similar

                                  16   conclusion: that, because the plan chose to cover autism, the Parity Act prohibits the plan from

                                  17   using a blanket exclusion to “deny coverage of ABA therapy” because it was “a ‘separate

                                  18   treatment limitation’ that applie[d] only to mental health disorders.” A.F., 35 F. Supp. 3d at 1315.

                                  19   The “plain and ordinary meaning of ‘treatment limitation’ include[d] and encompasse[d]” the

                                  20

                                  21   Disability Exclusion”) violated the Parity Act. 35 F. Supp. 3d at 1302. As here, the plan at issue
                                       in A.F. explicitly covered treatment for Autism but excluded all coverage for ABA. Id. In
                                  22   determining the Developmental Disability Exclusion was a treatment limitation under the Parity
                                       Act, the A.F. court held the “plain and ordinary meaning of ‘treatment limitation’ includes and
                                  23   encompasses” the plan’s total exclusion of ABA therapy services related to Autism. Id. at 1315.
                                       Other federal district courts have further confirmed that blanket exclusions of treatment options
                                  24   for mental health disorders constitute treatment limitations that violate the Parity Act. See Craft,
                                       84 F. Supp. at 754 (concluding that the categorical exclusion of residential treatment for mental
                                  25   health disorders was a treatment limitation that violated the Parity Act); Munnelly v. Fordham
                                       University Faculty, 316 F. Supp. 3d 714, 733-34 (S.D.N.Y. 2018) (finding that a plan’s categorical
                                  26   exclusion of coverage for mental health residential treatment services violated the Parity Act).
                                              5
                                  27              The Court notes that United Health does not challenge that the ABA/IBT exclusion only
                                       applies to mental health benefits, nor does United Health dispute that such limitation is more
                                  28   restrictive than those provided for medical and surgical benefits.

                                                                                        11
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 12 of 15




                                   1   exclusion because it was “a limitation on the treatment of plan members with developmental

                                   2   disabilities.” Id. Although the plan was “free under the Federal Parity Act not to cover autism,”

                                   3   after it “chooses to cover autism, any limitation on services for autism must be applied with

                                   4   parity.” Id. The Court agrees. Here, because the Wipro Plan chose to cover Autism, any

                                   5   limitation on such services must be applied with parity as required by law.

                                   6          United Health’s second argument focuses on the definition of “treatment limitations” in the

                                   7   implementing regulations which provides:

                                   8                  Treatment limitations include limits on benefits based on the
                                                      frequency of treatment, number of visits, days of coverage, days in a
                                   9                  waiting period, or other similar limits on the scope or duration of
                                                      treatment. Treatment limitations include both quantitative treatment
                                  10                  limitations, which are expressed numerically (such as 50 outpatient
                                                      visits per year), and nonquantitative treatment limitations, which
                                  11                  otherwise limit the scope or duration of benefits for treatment under
                                                      a plan or coverage. (See paragraph (c)(4)(ii) of this section for an
                                  12                  illustrative list of nonquantitative treatment limitations.) A permanent
Northern District of California




                                                      exclusion of all benefits for a particular condition or disorder,
 United States District Court




                                  13                  however, is not a treatment limitation for purposes of this definition.
                                  14   29 C.F.R. 2590.712(a) (emphasis supplied); see also 29 U.S.C. § 1185a(a)(3)(B)(iii) (“The term

                                  15   ‘treatment limitation’ includes limits on the frequency of treatment, number of visits, days of

                                  16   coverage, or other similar limits on the scope or duration of treatment.”). With respect to this

                                  17   definition, two issues arise. One, United Health claims that, by definition, because the exclusion

                                  18   in the Plan did not limit “the frequency of treatment, number of visits, days of coverage, [or] days

                                  19   in a waiting period,” the Court must find under the doctrine of ejusdem generis (Latin for “of the

                                  20   same kind”) that the exclusion is not covered by the definition of “treatment limitation.”

                                  21          The Court disagrees. At a minimum, “zero” treatment has quantitative relevance. See,

                                  22   e.g., Craft, 84 F. Supp. 3d at 753-54 (refusing to construe the statute as applying only to

                                  23   quantitative limitations through doctrine of ejusdem generis, explaining that “[t]he practical effect

                                  24   of the RTC exclusion is that Jane Doe receives fewer hours (or days) of coverage for medically

                                  25   necessary nursing care than, for example, an elderly person would receive to rehabilitate a broken

                                  26   hip”) see also Charles Seife, Zero: The Biography of a Dangerous Idea (2000) (explaining the

                                  27   value of zero). However, even assuming that zero did not have such independent quantitative

                                  28   relevance, the language of the above regulation further references and includes quantitative and
                                                                                        12
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 13 of 15




                                   1   non-quantitative treatment limitations suggesting a broad reading of the definition of treatment

                                   2   limitation. This reading is consistent with other district courts that have considered similar

                                   3   arguments and rejected such a narrowed reading of the treatment limitation provision. See A.F. 35

                                   4   F. Supp. 3d at 1314-15 (explaining that while the regulation “provides examples of what treatment

                                   5   limitations might be,” it also “explicitly note[s] that the Federal Parity Act applies to both

                                   6   quantitative and nonquantitative limitations,” and therefore refusing to construe the first sentence

                                   7   of the regulatory definition as restricting what qualified as a nonquantitative limitation); Interim

                                   8   Final Rules under the Parity Act, 75 Fed. Reg. 5410-01, 5413 (Feb. 2, 2010) (“The statute

                                   9   describes the term as including limits on the frequency of treatment, number of visits, days of

                                  10   coverage, or other similar limits on the scope or duration of treatment, but it is not limited to such

                                  11   types of limits.” (emphasis supplied)). The Court therefore declines to apply the doctrinal tool of

                                  12   ejusdem generis to find a limitation on what types of treatments are included in the treatment
Northern District of California
 United States District Court




                                  13   limitation definition under the Parity Act.

                                  14          Two, the parties argue different interpretations of the last sentence: “A permanent

                                  15   exclusion of all benefits for a particular condition or disorder, however, is not a treatment

                                  16   limitation for purposes of this definition.” This sentence explicitly defines what is not a treatment

                                  17   limitation under the Parity Act. United Health urges that the words “a permanent exclusion of all

                                  18   benefits” proves that the ABA/IBT exclusion falls within the purview of this sentence, and

                                  19   therefore should not be considered a treatment limitation. Hence, the Parity Act should not apply.

                                  20   Doe, by contrast, argues that United Health ignores the balance of the phrase “for a particular

                                  21   condition or disorder.”

                                  22          The Court agrees with Doe. Focusing only on the “permanent exclusion” phrase would

                                  23   effectively eviscerate the point of the Act. The Court must give meaning to all words when

                                  24   construing a statute or regulation. Thus, the excluding definition concerns those instances where a

                                  25   complete exclusion of coverage for a “condition or disorder” exist (e.g. Autism), and not merely to

                                  26   instances where the plan, as here, excludes benefits for particular treatments (e.g. ABA or IBT) for

                                  27   an already covered condition or disorder. See 29 C.F.R. § 2590.712(a).

                                  28          Indeed, courts that have considered similar arguments made by United Health have
                                                                                         13
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 14 of 15




                                   1   rejected such an interpretation as being too broad. See, e.g., Smith v. U.S. Office of Pers. Mgmt.,

                                   2   80 F. Supp. 3d 575, 583 (E.D. Pa. 2014) (rejecting party’s reading of the definition, that the

                                   3   regulations’ definition of “treatment limitation” “expressly eliminates exclusions from parity

                                   4   analysis” such that a categorical exclusion of coverage for residential treatment of substance use

                                   5   disorders was “lawful” under the Parity Act, as “too broad” because “a residential treatment

                                   6   facility is not fairly categorized as a ‘condition or disorder’”). The definition must be read in its

                                   7   entirety. The ABA/IBT exclusion therefore fails to satisfy this plain language definition of what is

                                   8   not a treatment limitation.

                                   9          Finally, United Health’s third argument is derivative of its second argument with respect to

                                  10   the doctrine of ejusdem generis. United Health focuses on the statutory and regulatory language

                                  11   requiring that financial requirements and treatment limitations are “no more restrictive” than

                                  12   medical and surgical benefits covered by the plan. See 29 U.S.C. § 1185a(a)(3)(A); see also 29
Northern District of California
 United States District Court




                                  13   C.F.R. § 2590.712(c)(2)(i). United Health’s argument requires the Court to accept the premise

                                  14   that the definition of “treatment limitation” should be narrowly construed to include only

                                  15   “quantitative limitations.” No basis exists for such a reading. The Court agrees with the non-

                                  16   controversial reading that the “no more restrictive” standard applies to “financial requirements.”6

                                  17   That said, the Court would have to import the word quantitative to read such a limitation into the

                                  18   term “treatment limitations.” The notion that such a narrowing can be based, again, on the

                                  19   doctrine of ejusdem generis fails for the same reasons stated above.

                                  20          Neither the statute nor the regulations support United Health’s argument the statute should

                                  21   be narrowly read as limited to financial requirements and quantitative treatment limitations.7 The

                                  22   statute does not say the “more restrictive” standard applies only to “quantitative” treatment

                                  23   limitations; it facially applies to all treatment limitations. See 29 U.S.C. § 1185a(a)(3)(A)(ii), (B).

                                  24
                                              6
                                  25             Neither party argues that the ABA/IBT exclusion is a “financial requirement” as used by
                                       the regulations. Instead, United Health’s third argument turns on the meaning of “treatment
                                  26   limitation” as stated in the regulations and statute.
                                              7
                                  27            The Court points out again that zero has some quantitative relevance that United Health
                                       overlooks in its arguments. For purposes of addressing United Health’s arguments, the Court
                                  28   assumes zero has no quantitative meaning.

                                                                                         14
                                         Case 4:19-cv-07316-YGR Document 67 Filed 03/05/21 Page 15 of 15




                                   1   So do the regulations, contrary to United Health’s citation:

                                   2                  A group health plan . . . that provides both medical/surgical benefits
                                                      and mental health or substance use disorder benefits may not apply
                                   3                  any financial requirement or treatment limitation to mental health or
                                                      substance use disorder benefits in any classification that is more
                                   4                  restrictive than the predominant financial requirement or treatment
                                                      limitation of that type applied to substantially all medical/surgical
                                   5                  benefits in the same classification. Whether a financial requirement
                                                      or treatment limitation is a predominant financial requirement or
                                   6                  treatment limitation that applies to substantially all medical/surgical
                                                      benefits in a classification is determined separately for each type of
                                   7                  financial requirement or treatment limitation. The application of the
                                                      rules of this paragraph (c)(2) to financial requirements and
                                   8                  quantitative treatment limitations is addressed in paragraph (c)(3) of
                                                      this section; the application of the rules of this paragraph (c)(2) to
                                   9                  nonquantitative treatment limitations is addressed in paragraph
                                                      (c)(4) of this section.
                                  10

                                  11   29 C.F.R. § 2590.712(c)(2)(i) (emphasis supplied). Indeed, based on the words in the regulation,

                                  12   the comparative prohibition between mental health treatment limitations as compared to other
Northern District of California
 United States District Court




                                  13   surgical and medical limitations contains no such “quantitative” treatment limitations.

                                  14          In sum, the Court finds that the ABA/IBT exclusion violates the Parity Act. Accordingly,

                                  15   the Court GRANTS plaintiff’s motion for partial summary judgment and DENIES United Health’s

                                  16   motion for partial summary judgment on this ground.

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, the Court GRANTS Doe’s motion for partial summary judgment

                                  19   and GRANTS IN PART and DENIES IN PART United Health’s motion for partial summary judgment.

                                  20   Within twenty-one (21) days from the date of this Order, the parties are ORDERED to meet and

                                  21   confer and to file a status report and proposed schedule for the remainder of this matter in light of

                                  22   this Order.

                                  23          This Order terminates Docket Numbers 47, 48, 52, 53, and 57.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 5, 2021

                                  26
                                                                                                        YVONNE GONZALEZ ROGERS
                                  27                                                                   UNITED STATES DISTRICT JUDGE
                                  28
                                                                                        15
